Case 2:20-cv-00406-JFW-JC Document 18 Filed 02/14/20 Page 1 of 4 Page ID #:104


 1 NICOLAS A. JAMPOL (State Bar No. 244867)
    nicolasjampol@dwt.com
 2 DIANA PALACIOS (State Bar No. 290923)
    dianapalacios@dwt.com
 3 CYDNEY SWOFFORD FREEMAN (State Bar No. 315766)
    cydneyfreeman@dwt.com
 4 CAMILA PEDRAZA (State Bar No. 329984)
    camilapedraza@dwt.com
 5 DAVIS WRIGHT TREMAINE LLP
   865 South Figueroa Street, 24th Floor
 6 Los Angeles, California 90017-2566
   Telephone: (213) 633-6800
 7 Fax: (213) 633-6899
 8 Attorneys for Defendants
   BLINDING EDGE PICTURES, INC.; UNCLE
 9 GEORGE PRODUCTIONS, LLC; APPLE INC.;
   ESCAPE ARTISTS, INC. (erroneously sued as
10 ESCAPE ARTISTS LLC); DOLPHIN BLACK
   PRODUCTIONS; M. NIGHT SHYAMALAN;
11 TONY BASGALLOP; ASHWIN RAJAN;
   JASON BLUMENTHAL; TODD BLACK;
12 STEVE TISCH
13                                      UNITED STATES DISTRICT COURT
14                                CENTRAL DISTRICT OF CALIFORNIA
15
     FRANCESCA GREGORINI,                                Case No. 2:20-cv-00406-JFW-JC
16
                                        Plaintiff,       JOINT STATEMENT REGARDING
17                                                       PRE-FILING CONFERENCE OF
              vs.                                        COUNSEL
18
   APPLE INC., a California corporation;
19 M. NIGHT SHYAMALAN, an
   individual, BLINDING EDGE
20 PICTURES, INC., a Pennsylvania
   corporation; UNCLE GEORGE
21 PRODUCTIONS, a Pennsylvania
   corporate; ESCAPE ARTISTS LLC, a
22 California limited liability company;
   DOLPHIN BLACK PRODUCTIONS, a
23 California corporation; TONY
   BASGALLOP, an individual; ASHWIN
24 RAJAN, an individual; JASON
   BLUMENTHAL, an individual; TODD
25 BLACK, an individual; STEVE TISCH,
   an individual; and DOES 1-10, inclusive,
26
                          Defendants.
27
28

                                                     1                    DAVIS WRIGHT TREMAINE LLP
                                                                             865 S. FIGUEROA ST, SUITE 2400
     JOINT STATEMENT                                                      LOS ANGELES, CALIFORNIA 90017-2566
                                                                                       (213) 633-6800
     4826-8897-6564v.3 0113237-000003                                                Fax: (213) 633-6899
Case 2:20-cv-00406-JFW-JC Document 18 Filed 02/14/20 Page 2 of 4 Page ID #:105


 1            Pursuant to Section 5(b) of the Court’s Standing Order (Dkt. No. 15),
 2 defendants Blinding Edge Pictures, Inc., Uncle George Productions, LLC, Apple
 3 Inc., Escape Artists, Inc. (erroneously sued as Escape Artists, LLC), Dolphin Black
 4 Productions, M. Night Shyamalan, Tony Basgallop, Ashwin Rajan, Jason
 5 Blumenthal, Todd Black, and Steve Tisch (collectively, “Defendants”) and plaintiff
 6 Francesca Gregorini (“Plaintiff”) jointly submit the following statement detailing
 7 the conference of counsel held pursuant to Local Rule 7-3 in advance of
 8 Defendants’ motion to dismiss Plaintiff’s complaint:
 9            1.        The conference was held in person on February 11, 2020 at the office
10 of Plaintiff’s counsel. Nicolas Jampol and Cydney Swofford Freeman attended the
11 conference on behalf of Defendants. David Erikson attended on behalf of Plaintiff.
12 The conference lasted approximately thirty-five minutes.
13            2.        During the conference, Defendants’ counsel informed Plaintiff’s
14 counsel that Defendants intend to file a motion to dismiss Plaintiff’s lawsuit under
15 Federal Rule of Civil Procedure 12(b)(6), seeking to dismiss Plaintiff’s first cause
16 of action for copyright infringement and second cause of action for contributory and
17 vicarious copyright infringement.
18            3.        As to the first cause of action, Defendants’ counsel argued that most of
19 the alleged similarities between Plaintiff’s film The Truth About Emanuel
20 (“Emanuel”) and Defendants’ television series Servant consist of unprotectable
21 ideas, elements that flow from those unprotectable ideas (so-called scenes a faire),
22 and generic elements that are commonplace in film and television. Defendants’
23 counsel argued that once these unprotectable elements are removed (as required
24 under the Ninth Circuit’s substantial similarity test), there is no substantial
25 similarity of protected expression between the works.
26            4.        As to the second cause of action for contributory and vicarious
27 copyright infringement, Defendants’ counsel argued that the claim fails because the
28 claim for direct infringement fails.

                                                    2                       DAVIS WRIGHT TREMAINE LLP
                                                                               865 S. FIGUEROA ST, SUITE 2400
     JOINT STATEMENT                                                        LOS ANGELES, CALIFORNIA 90017-2566
                                                                                         (213) 633-6800
     4826-8897-6564v.3 0113237-000003                                                  Fax: (213) 633-6899
Case 2:20-cv-00406-JFW-JC Document 18 Filed 02/14/20 Page 3 of 4 Page ID #:106


 1            5.        In support of their motion, Defendants will seek judicial notice of the
 2 first season of Servant, along with certain facts and generic elements that are drawn
 3 from real life or found in other works, including that using a doll (in particular a
 4 “reborn” doll) to cope with grief is a widely known therapy, and that many works
 5 feature a character who treats a doll as their child, or feature the premise of hiring a
 6 nanny or babysitter.
 7            6.        Plaintiff disagrees with Defendants’ formulation of the Ninth Circuit’s
 8 substantial similarity test, and will argue that the Court should consider whether the
 9 “selection and arrangement” of literary elements is substantially similar, whether or
10 not each element is copyright-protected standing alone.
11            7.        Plaintiff will also argue that even under Defendants’ test, Emanuel and
12 Servant are substantially similar; and that Defendants’ conception of unprotectable
13 scenes a faire and generic elements is overbroad. Plaintiff also questions whether
14 the facts Defendants will seek to judicially notice are proper subjects of judicial
15 notice.
16            8.        The parties determined that they could not resolve these differences,
17 and Defendants will move forward with filing their motion to dismiss. Plaintiff will
18 oppose that motion.
19
20 DATED: February 14, 2020                        DAVIS WRIGHT TREMAINE LLP
                                                   NICOLAS A. JAMPOL
21                                                 DIANA PALACIOS
                                                   CYDNEY SWOFFORD FREEMAN
22                                                 CAMILA PEDRAZA
23                                                 By: /s/ Nicolas A. Jampol
24                                                    Nicolas A. Jampol
25                                                      Attorneys for Defendants
26
27
28

                                                    3                        DAVIS WRIGHT TREMAINE LLP
                                                                               865 S. FIGUEROA ST, SUITE 2400
     JOINT STATEMENT                                                        LOS ANGELES, CALIFORNIA 90017-2566
                                                                                         (213) 633-6800
     4826-8897-6564v.3 0113237-000003                                                  Fax: (213) 633-6899
Case 2:20-cv-00406-JFW-JC Document 18 Filed 02/14/20 Page 4 of 4 Page ID #:107


 1 DATED: February 14, 2020                     ERIKSON LAW GROUP
                                                DAVID ALDEN ERIKSON
 2                                              ANTOINETTE WALLER
                                                S. RYAN PATTERSON
 3
                                                By: /s/ David A. Erikson
 4
                                                   David Erikson
 5
                                                     Attorneys for Plaintiff
 6
 7                                      FILER’S ATTESTATION
 8            Pursuant to Central District of California Local Rule 5-4.3.4(a)(2)(i), I hereby
 9 certify that the content of this document is acceptable to David A. Erikson, counsel
10 for plaintiff Francesca Gregorini, and I have obtained his authorization to affix his
11 electronic signature to this document.
12
13 DATED: February 14, 2020                     DAVIS WRIGHT TREMAINE LLP
                                                NICOLAS A. JAMPOL
14                                              DIANA PALACIOS
                                                CYDNEY SWOFFORD FREEMAN
15                                              CAMILA PEDRAZA
16                                              By: /s/ Nicolas A. Jampol
17                                                 Nicolas A. Jampol
18                                                   Attorneys for Defendants
19
20
21
22
23
24
25
26
27
28

                                                 4                         DAVIS WRIGHT TREMAINE LLP
                                                                             865 S. FIGUEROA ST, SUITE 2400
     JOINT STATEMENT                                                      LOS ANGELES, CALIFORNIA 90017-2566
                                                                                       (213) 633-6800
     4826-8897-6564v.3 0113237-000003                                                Fax: (213) 633-6899
